Before
discussing some of the concerns of the African
continent and our views on some of the problems
facing the United Nations, I should like at the outset to
congratulate you, Mr. President, on having been chosen
to guide the work of our world body at this important
session. The high office to which you have risen in
your country, Finland, and the major role that Finland
plays in the world constitute a guarantee that the
General Assembly is truly in good hands.
I wish also to pay tribute to our brother the
Secretary-General, Mr. Kofi Annan, whose ability and
dedication we highly appreciate.
The General Assembly session that took place 40
years ago was seen as the session of Africa. It was at
that session that many newly independent African
countries participated in the work of United Nations
bodies for the first time as States Members of the
Organization.
Yet despite the progress our continent has made
over the past 40 years, Africa continues to be
weakened by the ills of underdevelopment. Today, 33
of the world's 48 least developed countries are African
countries. In other words, three fifths of the States of
our continent belong to that group of countries that are
lagging behind in the pursuit of development.
As the world's least developed region, Africa
suffers from a number of specific ills which hamper its
growth and for which it is important that the
international community help provide a substantial,
effective remedy. Here I would first mention two
pandemics that ravage the continent and whose human
and economic consequences are particularly severe and
alarming: AIDS and malaria. We are most grateful for
the initiative taken last January by the Security Council
to consider the question of AIDS in Africa. More
recently, the Thirteenth International AIDS
Conference, held at Durban, South Africa, took stock
of the situation regarding the advance of the epidemic
and of possible ways to control it. Members are
undoubtedly aware that 70 per cent of the 34 million to
35 million AIDS sufferers worldwide live in sub-
Saharan Africa, and that in some African countries
schools have been closed because of the ravages of
AIDS among the teachers.
In a number of countries the skilled workforce
has been considerably reduced by AIDS. The number
of orphans in many countries affected by this epidemic
is relatively high, thus exacerbating the economic and
social situation of those countries. Therefore, it is
essential that the international community rapidly and
genuinely mobilize in order to help the African
continent control AIDS and eliminate its ravaging
effects.
With respect to malaria, a special summit of
heads of State and Government of the countries
concerned was held on 24-25 April in Abuja, Nigeria,
where a plan of action was adopted to combat the
disease. Malaria kills one person somewhere in the
world every 30 seconds. The Assembly of Heads of
State and Government of the Organization of African
Unity (OAU), meeting in LomÈ from 10-12 July this
year, appealed to the United Nations to proclaim the
period 2001-2010 the decade to combat malaria. We
firmly hope that this Assembly will respond positively
to our appeal, at this session, taking the necessary
measures to ensure the decade's success.
The African debt problem was also of concern to
the OAU Heads of State and Government at the LomÈ
summit. At a session more than 12 years ago, the
African countries adopted a common position on the
African foreign debt crisis. Unfortunately, our
continent continues to be the region of the world where
the debt burden is heaviest. As the General Assembly
noted last year in resolution 54/202,
`the continuing debt and debt-servicing problems
of heavily indebted developing countries'
5

are one of the factors that hinder their development and
economic growth. This finding should motivate the
international community, especially the developed
countries and international financial institutions, to
take more courageous measures, such as the outright
cancellation of the African countries' debt. Such a
decision would greatly contribute to the success of the
efforts of our countries, which have committed
themselves to implementing sustained programmes to
eradicate poverty.
That is why we strongly support the proposals of
Secretary-General Kofi Annan, who believes that the
industrialized countries should take a number of
measures for the benefit of the African countries and
other developing regions to ensure the possibility of
their making significant progress in the new world
economy.
The African continent is grateful to the United
Nations Development Programme (UNDP) for its
invaluable assistance over many years, resulting in the
carrying out of numerous projects. However, the
continuous decline in UNDP resources worries us,
because it affects our development prospects.
At a more global level, we note that major
transnational companies, which play a crucial role in
the world economy, are remarkably absent from United
Nations economic forums. As in the International
Labour Organization (ILO), where representatives of
Governments, employers and employees work together,
it is desirable that in the Economic and Social Council
representatives of Governments should sit side by side
with those of multinational companies. That would
enhance the effectiveness and impact of this important
United Nations body. The international community, for
its part, should prove, by decisive action, that it truly
wishes to put an end to the suffering of the poorest
peoples, the largest proportion of whom, unfortunately,
are in Africa.
I take this opportunity to thank President Bill
Clinton for having the United States Congress approve
a law making possible the establishment of a closer
partnership between the United States of America and
the African States.
I also welcome the convening in Cairo in April
this year of the first Africa-Europe summit. We place a
great deal of hope in such meetings, which can only
strengthen the existing cooperation between the
European Union and the African countries.
It is well known that our continent is not afflicted
solely by the economic underdevelopment that puts it
in last place in terms of the quality of life. It is also a
region of the world where numerous lethal conflicts
continue to sow death and desolation. Consequently,
Africa accounts for the largest number of refugees and
internally displaced persons. We are grateful to the
United Nations and its specialized agencies,
particularly the Office of the United Nations High
Commissioner for Refugees, for their assistance in
helping our continent to control various conflicts and
mitigate their disastrous consequences.
We must recognize very sadly, however, that, by
comparison to other regions of the world that have also
experienced bloody conflicts, the attention that our
continent receives from the international community is
somewhat meagre. We strongly urge the Security
Council to demonstrate the same concern for us that it
bestows on other regions of the world that have been
affected by conflicts, inter alia, Europe and Asia.
We subscribe to the relevant recommendations
made by the Panel of experts which the Secretary-
General has mandated to consider all problems related
to the improved use of peace operations. We are of the
view that the mandates of United Nations peacekeeping
missions should be clear, credible and achievable.
These missions must be adequately financed and
rapidly deployed where they are expected. They must
be capable of fulfilling their mandates successfully and
able to defend themselves and control all those who
would seek to hinder their action on the ground.
In the area of peacekeeping in Africa, the
Organization of African Unity (OAU) has endowed
itself over the years with valuable instruments for
managing conflicts, such as the Mechanism for
Conflict Prevention, the Conflict Management Centre
and the Early Warning System. More than five years
after the creation of these mechanisms, we believe that
they should be complemented by the establishment of
an operational and effective African peacekeeping
force. If such a force were created, it would discourage
all subversive actions that underpin conflicts.
That is why I have proposed, with a view to
strengthening that force, the establishment of an
African institute for peace and conflict prevention, with
the assistance of the United Nations and the OAU. This
institution would train African cadres in the art of
6

negotiation, conflict management and the culture of
peace.
The persistence of conflicts in Africa seriously
affects the continent's opportunities for development
and hampers its efforts to achieve unity. It was with a
view to remedying this situation that the heads of State
and Government of the OAU decided in Syrte, Libya,
on 9 September 1999, to transform the OAU into a new
organization to be known as the African Union. Its
Charter was unanimously adopted at the 36th Assembly
of Heads of State and Government of the OAU, held at
LomÈ last July. We are convinced that, with the birth of
the African Union, the continent will hasten its process
of economic and political integration and strengthen
the peace and solidarity that are indispensable to
development.
The General Assembly was right to convene the
Millennium Summit that was held here last week from
6 to 8 September. That historic conference was held to
consider the role of the United Nations in the world at
the dawn of the twenty-first century. In my message to
the Millennium Summit, I stressed two basic problems.
One related to the activities of the United Nations in
the maintenance of international peace and security.
The other concerned the stakes of development,
particularly in relation to Africa.
When the Organization was established 55 years
ago, two thirds of its current Members did not exist as
sovereign States and their peoples still lived under the
colonial yoke. The planet had a scant 2.5 billion
inhabitants, as compared to 6 billion today. Despite the
expansion of the Security Council over the years, its
composition has in truth remained virtually unchanged
since the establishment of the United Nations. To use
the words of Secretary-General Kofi Annan, this
composition
`does not fully represent either the character or
the needs of our globalized world'. (A/52/2000,
para. 44)
We therefore think that it is high time to
reconsider the composition of the Security Council,
with a view to admitting new permanent members
selected from the new economic Powers that have
emerged since the Second World War, to which would
be added regional Powers from the developing
countries.
These are a few ideas that I wanted to contribute
to this general debate.
Despite its imperfections and shortcomings, I
think that the United Nations is irreplaceable, but we
must do everything possible to enhance its impact and
influence.
In conclusion, I would like to underscore that the
African continent, despite its difficulties, continues to
be a region of great potential wealth; however, its
resources have inadequately been inventoried,
developed and exploited.
We must not despair and think that Africa will not
overcome these difficulties. We are resolved to do
everything within our power to improve the political,
economic and social situation of our continent.
We simply need the benevolent assistance of all
those who are today richer and are prepared to join us
to bolster our efforts.